Case: 15-40344      Document: 00513322419         Page: 1    Date Filed: 12/28/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 15-40344                           December 28, 2015
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk


CAROL PASELK,

                                                 Plaintiff–Appellant,

versus

BAYVIEW LOAN SERVICING, L.L.C.,
 and All Unidentified Associates, Directors, Staff, Employees, Members,
 Supporters and Volunteers in Their Official and Individual Capacities,

                                                 Defendant–Appellee.



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:13-CV-262




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       Along with Myrtle Reynolds, Carol Paselk took out a residential
mortgage.     The borrowers eventually were in default for failure to make


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40344    Document: 00513322419      Page: 2   Date Filed: 12/28/2015



                                 No. 15-40344
payments as required for a period of about a year. After the loan servicer
issued a notice of default, Paselk cured the default by entering into a loan mod-
ification, but the loan later went again into default. Bayview Loan Servicing,
L.L.C. (“Bayview”), which was by then the loan servicer, foreclosed.

      Paselk sued Bayview for wrongful foreclosure, breach of contract, eco-
nomic duress, lost profits, fraud, fraudulent misrepresentation, wrongful inter-
ference, and negligence. Bayview sought summary judgment on the ground of
limitations and lack of evidence. The district court, adopting the sixteen-page
report and recommendation of the magistrate judge, determined that the long-
est applicable limitations period under the governing Texas law was four years.
Paselk based her claims on actions between 2005 and 2008 but did not sue
until 2013. The court also determined that, to defeat the defense of limitations,
Paselk had not shown facts to invoke the “discovery rule” or the “fraudulent
concealment” doctrine. The court adopted the magistrate judge’s detailed ex-
amination of the facts that revealed that, aside from the limitations bar, Paselk
had tendered no facts to establish liability under the legal theories she put
forth. The district court also noted that Paselk had not objected to the sub-
stance or findings of the magistrate judge’s report.

      The decision of the district court is correct as to both the limitations bar
and the lack of evidence to show liability.        The summary judgment is
AFFIRMED, essentially for the reasons set forth by the magistrate judge.




                                        2